 Case 1:20-cv-03055-NLH-JS Document 2 Filed 03/19/20 Page 1 of 3 PageID: 104



Jason A. Leckerman (I.D. # 025922001)
Brittany M. Wilson (I.D. # 024002012)
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Telephone: 215.665.8500
Facsimile: 215.864.8999

Casey G. Watkins (I.D. # 060122014)
Ballard Spahr LLP
210 Lake Drive East, Suite 200
Cherry Hill, NJ 08002
Telephone: 856.761.3400
Facsimile: 856.761.1020

Attorneys for Cigna Health and Life Insurance Company

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

                                                 :
AMBER NEWKIRK and WAYMON                         :
NEWKIRK, h/w,                                    :   Civil Action No. 1:20-3055
                                                 :
                                Plaintiffs,      :
                                                 :
                    v.                           :
                                                 :
                                                   CORPORATE DISCLOSURE
JOHN SENTMAN and/or JOHN DOE(s) (1-100) :
                                                   STATEMENT OF CIGNA HEALTH
(a fictitious name for a presently unknown and   :
                                                   AND LIFE INSURANCE COMPANY
unidentified individual), BRANDIE MULVENNA :
and/or JANE DOE(s) (1-100) (a fictitious name :
for a presently unknown and unidentified         :
individual), CIGNA HEALTH and LIFE               :
INSURANCE COMPANY and/ ABC                       :
CORPORATION (1-100) (a fictitious name for a :
presently unknown and unidentified corporation), :
PROGRESSIVE GARDEN STATE                         :
INSURANCE COMPANY and/or DEF                     :
CORPORATION (1-100) (a fictitious name for a :
presently unknown and unidentified corporation), :
Individually, jointly, severally and in the      :
alternative,                                     :
                                                 :
                                Defendants.      :
                                                 :
 Case 1:20-cv-03055-NLH-JS Document 2 Filed 03/19/20 Page 2 of 3 PageID: 105



       Cigna Health and Life Insurance Company, pursuant to Federal Rule of Civil Procedure

7.1, files the following Corporate Disclosure Statement:

       1.        Cigna Health and Life Insurance Company is a wholly-owned subsidiary of

Connecticut General Life Insurance Company.

       2.        Connecticut General Life Insurance Company is a wholly-owned subsidiary of

Connecticut General Corporation.

       3.        Connecticut General Corporation is a wholly-owned subsidiary of Cigna

Holdings, Inc.

       4.        Cigna Holdings, Inc. is a wholly-owned subsidiary of Cigna Holding Company.

       5.        Cigna Holding Company is a wholly-owned subsidiary of Cigna Corporation, a

publicly-traded company which has no parent company and no publicly-traded company owns

more than 10 percent of its stock.



Dated: March 19, 2020                       By: /s/ Brittany M. Wilson
                                                 Jason A. Leckerman, Esq.
                                                 Brittany M. Wilson, Esq.
                                                 Ballard Spahr LLP
                                                 1735 Market Street, 51st Floor
                                                 Philadelphia, PA 19103
                                                 Tel: (215) 665-8500
                                                 Fax: (215) 864-8999

                                                    Casey G. Watkins
                                                    Ballard Spahr LLP
                                                    210 Lake Drive East
                                                    Suite 200
                                                    Cherry Hill, NJ 08002-1163
                                                    Tel: (856) 761-3400
                                                    Fax: (856) 761-1020

                                                    Attorneys for Defendant
                                                    Cigna Health and Life Insurance Company




                                                2
 Case 1:20-cv-03055-NLH-JS Document 2 Filed 03/19/20 Page 3 of 3 PageID: 106



                                CERTIFICATE OF SERVICE

               I, Brittany M. Wilson, hereby certify that on this date, I caused a true and correct

copy of the foregoing Corporate Disclosure Statement to be served on counsel for Plaintiffs via

First Class Mail, postage prepaid, at the address specified below.



                                   David S. Rochman, Esq.
                             Law Office of David S. Rochman, Esq.
                                         Adams Place
                                701 White Horse Road, Suite 5
                                      Vorhees, NJ 08043
                                    Attorney for Plaintiffs




Date: March 19, 2020                          /s/ Brittany M. Wilson
                                              Brittany M. Wilson
